

116 S4206 IS: To amend the Water Infrastructure Finance and Innovation Act of 2014 to authorize the interest rate to be used on a secured loan to be the interest rate for United States Treasury securities of a similar maturity on the date of first disbursement of the loan, and for other purposes.
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4206IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Water Infrastructure Finance and Innovation Act of 2014 to authorize the interest rate to be used on a secured loan to be the interest rate for United States Treasury securities of a similar maturity on the date of first disbursement of the loan, and for other purposes.1.Interest rate of secured loans(a)In generalSection 5029(b)(4) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)(4)) is amended—(1)by inserting the lesser of after less than;(2)by striking on the date and inserting the following: on—(A)the date; and(3)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(B)the date of the first disbursement of the secured loan..(b)ApplicabilityNotwithstanding any other provision of law, this Act and the amendments made by this Act shall apply to any secured loan (as defined in section 5022 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901)) for which, on the date of enactment of this Act—(1)a loan agreement has been entered into; but(2)no disbursement has been made.